People v Cato (2020 NY Slip Op 05421)





People v Cato


2020 NY Slip Op 05421


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ. (Filed Oct. 2, 2020.)


MOTION NOS. (758-759/03) KA 01-02205. KA 01-02204. 

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJASON CATO, DEFENDANT-APPELLANT. (APPEAL NO. 1.)
THE PEOPLE OF THE STATE OF NEW YORK, PLAINTIFF-RESPONDENT,
v JASON CATO, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.